DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Pursuant to the applicant’s response filed 28 February 2022, the amendments to the claims have been entered into the current application.  By this amendment, claims 1-25, 27-28, 30-35, & 37-45 are cancelled, no claims have been added, and claims 26, 29, 36 & 46-55 are currently pending in the application.  The rejections are maintained as presented below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26, 29, 36, and 46-55 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The limitation of “mounting the net launch device in such a way that allows launching the net forward, backward, to either side, up down, and any combination thereof to allow a net launch in any direction” while the unmanned aerial vehicle is flying was not disclosed in the specification.  The phrase of “any combination thereof” utilized after the list of directions would include such combinations of forward and backward at the same time, to both sides at the same time, or up and down at the same time, without being an exhaustive list of troubling combinations.  There is no indication that a net can be launched forward and backward at the same time, to both sides at the same time, up and down at the same time, or other combinations that require launching multiple nets at once in different directions.  The examiner recommends moving the final clause to the beginning of the body of the claim and using the limitation “mounting the net launch device in such a way that allows launching the net forward, backward, to either side, up, down, and combinations thereof”.  The specification appears to provide proper support for the aforementioned limitations, and avoiding the language of “any combination thereof” would eliminate the potential section 112 rejections.  The examiner will interpret this limitation to mean that the net launcher is mounted to allow movement of the launching device for launching the net away from the unmanned aerial vehicle in a variety of directions, such an interpretation does not appear to be supported by the provisional applications, and appears to be first disclosed in the non-provisional application (15/055,392) filed 26 February 2016.
Note:  The language in the earlier filed provisional applications states “7. The aerial capturing/ arresting system (the “Spider”) may be capable of a single net launch, or may have multiple net launching capabilities.  8. The aerial capturing/ arresting system (the “Spider”) may be mounted in such a way that allows launching the net forward, backward, to either side, up, down, or any combination thereof to allow a net launch in any direction from the platform.”  Based on this language, there is no indication that the launching device is mounted with an ability to move, and that multiple launchers could be used to allow launching in any direction from the platform.  These descriptions do not provide support for a single launcher that can be launched in all the directions combined as is currently claimed.  Again, the examiner notes that the claims require the unmanned aerial vehicle to be flying, therefore, the earlier filed provisional applications do not provide support for all of the limitations in the body of the claims.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application Nos. 62/176,670 and 62/262,264, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The claims are not supported by the provisional applications, therefore, the claims are given their earliest effective filing dates based on the claim limitations being properly disclosed in the prior filed applications as follows:  the subject matter of the claims as best interpreted in light of the section 112 rejections above appears to be disclosed in application 15/055,392 having an effective filing date of 26 February 2016.  Based on the noted earliest effective filing date, the following rejections are presented.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 26, 29, 36, 46-51, and 53-54 is/are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by U.S. Patent 10,005,556 issued to Rastgaar Aagaah et al (Rastgaar).
Regarding claim 26, as best interpreted in light of the section 112 rejections above, Rastgaar discloses a method of disabling a target unmanned aerial vehicle using another unmanned aerial vehicle while both are flying, the method comprising the step of: aiming a net launch device mounted on a first unmanned aerial vehicle at a target unmanned aerial vehicle; launching a net from the net launch device at the target unmanned aerial vehicle with the entire body of the net moving away from the net launch device; and further comprising the step of mounting the net launch device in such a way that allows launching the net forward, backward, to either side, up down, and any combination thereof to allow a net launch in any direction (See Entire specification and figures, all aspects clearly disclosed and/or illustrated).
Regarding claim 29, as best interpreted in light of the section 112 rejections above, Rastgaar discloses a method of disabling a target unmanned aerial vehicle using another unmanned aerial vehicle while both are flying, the method comprising the step of: aiming a net launch device mounted on a first unmanned aerial vehicle that is flying in a forward direction at a target unmanned aerial vehicle located in front of the first unmanned aerial vehicle: launching a net from the net launch device at the target unmanned aerial vehicle with the entire body of the net moving away from the net launch device in a forward direction with respect to the first unmanned aerial vehicle; and further comprising the step of mounting the net launch device in such a way that allows launching the net forward, backward, to either side, up down, and any combination thereof to allow a net launch in any direction (See Entire specification and figures, all aspects clearly disclosed and/or illustrated).
Regarding claim 36, Rastgaar further discloses the step of activating the launching step manually by a remote user (See Entire specification and figures, all aspects clearly disclosed and/or illustrated).
Regarding claim 46, Rastgaar further discloses the step of launching the net through a remote controlled system (See Entire specification and figures, all aspects clearly disclosed and/or illustrated).
Regarding claim 47, Rastgaar further discloses the step of launching the net through an autopilot system (See Entire specification and figures, all aspects clearly disclosed and/or illustrated).
Regarding claim 48, Rastgaar further discloses the step of launching the net through a sensor system (See Entire specification and figures, all aspects clearly disclosed and/or illustrated).
Regarding claim 49, as best interpreted in light of the section 112 rejections above, Rastgaar discloses a method of disabling a target unmanned aerial vehicle using another unmanned aerial vehicle while both are flying, the method comprising the step of: aiming a net launch device mounted on a first unmanned aerial vehicle that is flying in a forward direction at a target unmanned aerial vehicle located in front of the first unmanned aerial vehicle: launching a net from the net launch device at the target unmanned aerial vehicle with the entire body of the net moving away from the net launch device in a forward direction with respect to the first unmanned aerial vehicle; capturing the target unmanned aerial vehicle with the net; after the target unmanned aerial vehicle has been captured, continuing to fly the first unmanned aerial vehicle; and further comprising the step of mounting the net launch device in such a way that allows launching the net forward, backward, to either side, up down, and any combination thereof to allow a net launch in any direction (See Entire specification and figures, all aspects clearly disclosed and/or illustrated).
Regarding claim 50, Rastgaar further discloses wherein the net is tethered to the first unmanned aerial vehicle and further comprising the step dragging and lifting the target unmanned aerial vehicle with the first unmanned aerial vehicle from one location to another location (See Entire specification and figures, all aspects clearly disclosed and/or illustrated).
Regarding claim 51, Rastgaar further discloses the step of releasing the net from the first unmanned aerial vehicle (See Entire specification and figures, all aspects clearly disclosed and/or illustrated).
Regarding claim 53, as best interpreted in light of the section 112 rejections above, Rastgaar discloses a method of disabling a target unmanned aerial vehicle using another unmanned aerial vehicle while both are flying, the method comprising the step of: aiming a net launch device mounted on a first unmanned aerial vehicle that is flying in a forward direction at a target unmanned aerial vehicle located in front of the first unmanned aerial vehicle: launching a net from the net launch device at the target unmanned aerial vehicle with the entire body of the net moving away from the net launch device in a forward direction with respect to the first unmanned aerial vehicle; wherein the net is tethered to the first unmanned aerial vehicle and further comprising the steps of capturing the target unmanned vehicle with the net and then dragging and lifting the target unmanned aerial vehicle with the first unmanned aerial vehicle from one location to another location; and further comprising the step of mounting the net launch device in such a way that allows launching the net forward, backward, to either side, up down, and any combination thereof to allow a net launch in any direction (See Entire specification and figures, all aspects clearly disclosed and/or illustrated). 
Regarding claim 54, Rastgaar further discloses wherein the net is tethered to the first unmanned aerial vehicle and further comprising the step of releasing the net from the first unmanned aerial vehicle after the net has been launched (See Entire specification and figures, all aspects clearly disclosed and/or illustrated).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 52 and 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rastgaar in view of U.S. Patent 9,085,362 issued to Kilian et al (Kilian).
Regarding claim 52, Rastgaar discloses the claimed invention except for an aerodynamic retardation system attached to the net.
Kilian, a related prior art reference, wherein the step of releasing the net from the first unmanned aerial vehicle further comprises the step of releasing the net with an aerodynamic retardation system attached to the net (603, See at least Figures 6-7C, clearly illustrated).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the noted teachings of Rastgaar with the noted teachings of Kilian.  The suggestion/ motivation for doing so would have been to prevent damage to the captured aerial vehicle upon release of the tether.
Regarding claim 55, Rastgaar discloses the claimed invention except for an aerodynamic retardation system attached to the net.
Kilian, a related prior art reference, wherein the step of releasing the net from the first unmanned aerial vehicle further comprises the step of releasing the net with an aerodynamic retardation system attached to the net (603, See at least Figures 6-7C, clearly illustrated).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the noted teachings of Rastgaar with the noted teachings of Kilian.  The suggestion/ motivation for doing so would have been to prevent damage to the captured aerial vehicle upon release of the tether.

Response to Arguments
In response to the applicant’s arguments with respect to the section 112 rejections, the examiner offers the following:  The arguments have been addressed above with the added explanation provided by the examiner in the rejections.
No other arguments were presented by the applicant with respect to the rejections of the claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C WEBER whose telephone number is (571)270-5377. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jonathan C Weber/Primary Examiner,
Art Unit 3641                                                                                                                                                                                                        
JONATHAN C. WEBER
Primary Examiner
Art Unit 3641